DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2 , 5, 11, 13, 14, and 17 are objected to because of the following informalities:  
Claims 2 and 13 line 4, respectively, “Taylor cone”.  
Claims 5 and 17, “formed by at least one of a carbon nanotube (CNT) growth method[[;]]  and an etching method”.
Claim 11 (twice), “
Claim 14, “
Claim 14, “provide[[s]]d”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the language is unclear and is therefore indefinite.  The following phrase is unclear:  “a capturer into which air comprising the droplets and the aerosol particles is are introduced and in a capture solution in which the aerosol particles are captured.”  For examination of the merit, the phrase in claim 1 is interpreted as follows:  
a capturer into which air comprising the droplets and the aerosol particles [[is]] are introduced and into a capture solution into which the aerosol particles are captured, 
Claims 2 and 13 recite the limitation "the charged liquid" in line 4, respectively.  There is insufficient antecedent basis for this limitation in the claims.  The limitation was not previously recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 102164528 B1) in view of Alam (US 9114404 B2).
For claim 1, as interpreted, Hwang discloses an apparatus for capturing bioaerosols, comprising a sprayer (“first discharge cone 34 is a kind of nozzle” in FIG. 4) configured to spray a buffer solution (collection liquid, W) for protecting aerosol particles in a form of droplets; and a capturer into which air comprising the droplets and the aerosol particles is introduced and into a capture solution into which the aerosol particles are captured ("Y" shape in Fig. 3 consisting of the particle discharge port 33 and the reagent discharge port 43). It would appear that Hwang is silent to disclose explicitly discharge members provided with a plurality of nanostructures are provided on a surface of the capturer to charge the aerosol particles.  However, Alam discloses discharge members that are discharge electrodes having carbon fibers, carbon nanofibers and/or carbon nanotubes to generate corona discharge and carbon fiber brushes (Abstract; col. 4, l. 64-col. 5, l. 26; col. 8, ll. 15-29).  It would have been obvious to those of ordinary skill in the art at the effective filing date to provide the discharge member of Hwang with a plurality of nanostructures on a surface of the capturer to charge the aerosol particles to benefit from structural integrity as Alam discloses as a benefit for discharge members (col. 6, ll. 16-26) with a reasonable expectation of success. 
For claim 2, as interpreted, the teaching of Hwang and Alam are relied upon as set forth above.  Hwang further discloses the sprayer comprises a nozzle configured to charge the buffer solution with a negative voltage so that the charged buffer solution is discharged; and a Taylor cone provided at an outlet of the nozzle to spray the charged liquid in the form of the droplets by repulsive force, wherein a plurality of nano-members to which a negative electrode is applied are provided on an inner surface of the nozzle
For claim 3, the teaching of Hwang and Alam are relied upon as set forth above, and Hwang further discloses wherein the capturer comprises a capture tube where the droplets and air are introduced and discharged; the discharge members configured to apply discharge electrodes toward an inside of the capture tube so that the aerosol particles are charged and thus captured in the capture solution; and a concentration member configured to concentrate the aerosol particles captured in the capture solution, wherein the nanostructures are provided on a surface of each of the discharge members droplets (Figs. 3, 4; see “Description-Of-Embodiment” pars. 10-11, 27-30).
For claim 4, the teaching of Hwang and Alam are relied upon as set forth above.  Alam further discloses wherein each of the discharge members comprises at least one of a tip with discharge pins facing an inside of the capture tube; and a discharge wire having a wire shape, and the discharge members serve to charge the aerosol particles introduced into the capture tube by electrospraying (col. 4, l. 64-col. 5, l. 26; col. 8, ll. 15-29).
For claim 5, as interpreted, the teaching of Hwang and Alam are relied upon as set forth above.  Alam further discloses wherein the nanostructures comprise a plurality of nanopins formed by at least one of a carbon nanotube (CNT) growth method and an etching method of etching a metal containing carbon or tungsten.  Note that for the instant product patentability does not depend on method of production. See MPEP § 2113.
For claims 6, the phrase “wherein the nanostructures have an aspect ratio exceeding 1” is an intended result.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural  limitations of the claim. See MPEP § 2114.
For claim 7, the teaching of Hwang and Alam are relied upon as set forth above.  Hwang further discloses wherein the capture tube is provided with an inlet passage and outlet passage that extend in a longitudinal direction such that an inlet and outlet, where the droplets and air are introduced and discharged, face each other and are formed between the inlet and the outlet such that the capture solution are introduced thereinto and discharged therefrom, wherein the outlet passage is provided with the concentration member (Fig. 3; see “Description-Of-Embodiment” pars. 10-11, 27-30).
For claim 9, the teaching of Hwang and Alam are relied upon as set forth above.  Hwang further discloses wherein the discharge members are provided in a direction crossing or facing a flow direction of the air introduced into the capturer (Fig. 3).
For claim 10, the teaching of Hwang and Alam are relied upon as set forth above.  Alam further discloses wherein the discharge members are formed of an electrode material comprising a bundle of conductive microfibers (col. 6, ll. 16-26).
For claim 11, as interpreted, Hwang discloses an apparatus for capturing bioaerosols, comprising a capture tube where air comprising aerosol particles are introduced and discharged and in which a capture solution circulates (at "Y" shape in Fig. 3 consisting of the particle discharge port 33 and the reagent discharge port 43); and discharge members (first discharge cone 34, second discharge cone 44) configured to apply discharge electrodes toward an inside of the capture tube 
For claim 12, as interpreted, the teaching of Hwang and Alam are relied upon as set forth above. Hwang further discloses wherein the capture tube extends in a longitudinal direction such that an inlet and outlet where the droplets and air are introduced and discharged face each other, wherein the inlet of the capture tube is connected to a sprayer that charges a buffer solution for protecting the aerosol particles with a negative voltage and sprays the charged buffer solution in a form of droplets (Figs. 3, 4; see “Description-Of-Embodiment” pars. 10-11, 27-30).
For claim 13, as interpreted, the teaching of Hwang and Alam are relied upon as set forth above.  Hwang further discloses a nozzle configured to charge the buffer solution with a negative voltage so that the charged buffer solution is discharged (Figs. 3, 4; see “Description-Of-Embodiment” pars. 10-11); and a Taylor cone (Fig. 4) provided at an outlet of the nozzle to spray the charged liquid in the form of the droplets by repulsive force, wherein a plurality of nano-members to which a negative electrode (negative electrode applying 45b) is applied are provided on an inner surface of the nozzle.
For claim 14, as interpreted, the teaching of Hwang is relied upon as set forth above and further discloses wherein the capture tube is provided with an inlet passage and outlet passage that extend in a longitudinal direction, where the droplets and air are introduced and discharged, face each other and are formed between the inlet and the outlet such that the capture solution are introduced thereinto and discharged therefrom, wherein the outlet passage is provided with a concentration member for concentrating the aerosol particles captured in the capture solution (Figs. 3, 4; see “Description-Of-Embodiment” pars. 10-11, 27-30).  
For claim 16, the teaching of Hwang and Alam are relied upon as set forth above.  Alam further discloses wherein each of the discharge members comprises at least one of a tip with discharge pins facing an inside of the capture tube; and a discharge wire having a wire shape, and the discharge members serve to charge the aerosol particles introduced into the capture tube by electrospraying (col. 4, l. 64-col. 5, l. 26; col. 8, ll. 15-29).
For claim 17, as interpreted, the teaching of Hwang and Alam are relied upon as set forth above.  Alam further discloses wherein the nanopins comprise a plurality of nanopins formed by at least one of a carbon nanotube (CNT) growth method and an etching method of etching a metal containing carbon or tungsten.  Note that for the instant product patentability does not depend on method of production. See MPEP § 2113.
For claim 18, the phrase “wherein the nanopins have an aspect ratio exceeding 1” is an intended result.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural  limitations of the claim. See MPEP § 2114.
For claim 19, the teaching of Hwang and Alam are relied upon as set forth above.  Hwang further disclose wherein the discharge members apply discharge electrodes in a direction crossing or facing a flow direction of the air introduced into the capture tube (Fig. 3).
For claim 20, the teaching of Hwang and Alam are relied upon as set forth above.  Alam further discloses wherein the discharge members are formed of an electrode material comprising a bundle of conductive microfibers (col. 6, ll. 16-26).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:    
For claims 8 and 15, the teaching of Hwang and Alam are relied upon as set forth above.  Hwang further discloses the outlet passage has a funnel shape, and the concentration member (Fig. 3).  However, Hwang and Alam do not teach or fairly suggest the concentration member comprises a magnet detachably installed on an outer surface of the outlet passage, and thus, interfere with bead particles, coated on an inner surface of the outlet passage and bonded to the aerosol particles, by magnetic force as recited in claim 8; and the concentration member comprises a magnet detachably installed on an outer surface of the outlet passage, and thus, interfere with bead particles, coated on an inner surface of the outlet passage and bonded to the aerosol particles, by magnetic force as recited in claim 15.  Additionally, none of the prior art of record suggest these features.
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 10509029 B2 discloses a device with a Taylor cone where a strong electric field is generated in the discharge part and ions having electric charges are gathered on the surface of the liquid, the inner wall of the electrospray may also be used as the electrode; KR 20160145416 A discloses a device and method that ionizes air through the generated electric field, attaching ion to bioparticles to charge particles, and collecting charged particles in a carrier fluid; and US 7717980 B2 discloses contaminant extraction systems and methods for extracting contaminants from air flow by dispensing charged droplets into air flow.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        December 15, 2022